                                     PARKER HANSKI LLC
                                        40 WORTH STREET, 10TH FLOOR
                                         NEW YORK, NEW YORK 10013
                                            PHONE: 212.248.7400
                                            FAX:   212.248.5600




                                                              December 9, 2019

Via ECF
The Honorable Stewart D. Aaron
United States Magistrate Judge
Southern District of New York
United States Courthouse
500 Pearl Street                                                           12/9/2019
New York, NY 10007-1312

Re:       Steven Nachshen v. East 14 Realty, LLC et al; Docket No. 1:18-cv-08304 (AJN)(SDA)

Dear Judge Aaron:
       We represent the plaintiff in the above-entitled action. We submit this letter to respectfully request
that Your Honor adjourn the settlement conference scheduled for Dec. 11, 2019 to one of the following
dates:

      •   Thursday, Jan. 09, 2020, Feb. 20, 2020, or Feb. 27, 2020; or
      •   Friday, Feb. 21, 2020, or Feb. 28, 2020.

       Defendant East 14 Realty, LLC consents to this request and the above proposed dates 1. Plaintiff
makes this request as he cannot attend the settlement conference scheduled for Dec. 11, 2019 due to personal
(non-medical) circumstances that arise from his recent hospitalization and stay at a nursing facility. Plaintiff
previously requested an adjournment of the settlement conference that was to take place in Oct. 2019 and
Your Honor granted the request.

       Given the foregoing, we respectfully ask the Court to adjourn the settlement conference to one of the
above dates.

                                                              Respectfully submitted,
                                                                    /s/
                                                              Adam S. Hanski, Esq.

      Motion GRANTED. The settlement conference in this matter is adjourned until Thursday, February 20, 2020
      at 10:00 a.m. at United States Courthouse, 500 Pearl Street, New York, NY, in Courtroom 11C. The parties
      shall comply with Judge Aaron's Settlement Conference Procedures found on the SDNY website. No later
      than February 13, 2020, the parties shall advise the Court if the Plaintiff or Defendant's representative would
      prefer to participate by telephone. SO ORDERED.
      Dated: December 9, 2019

1
    The adjournment request was not raised with H.K. Second Ave. Restaurant Inc.
